Citation Nr: 0727117	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-31 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for defective vision.  

2. Entitlement to service connection for hearing loss.  

3. Entitlement to service connection for a dental condition 
for the purposes of compensation or VA outpatient dental 
treatment.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1973 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

It appears that in his substantive appeal filed in August 
2004, the veteran had requested a hearing in Washington, 
D.C., before a Veterans Law Judge; however, in a statement 
received by the Board in June 2005, he cancelled the hearing 
scheduled in July 2005.  


FINDINGS OF FACT

1. There is no competent medical evidence of a current 
diagnosis relative to defective vision, and bilateral vision 
problems documented during service demonstrate refractive 
error that is not a disability for the purpose of VA 
disability compensation.

2. There is no competent medical evidence of a hearing loss 
disability for VA purposes.  

3. The veteran has a dental condition affecting teeth 8, 9, 
23, 24, and 25, as a result of injury during service, but 
there is no objective evidence that the dental condition was 
the result of loss of substance of the body of the maxilla or 
the mandible.    

4. The noncompensable dental condition meets the requirements 
for service connection for the purpose of receiving VA 
outpatient dental treatment for teeth 8, 9, 23, 24, and 25.  


CONCLUSIONS OF LAW

1. Defective vision, other than refractive error, was not 
incurred in or aggravated by active service; refractive error 
is not a disability for which service connection may be 
granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).  

2. Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).  

3. The criteria for entitlement to service connection for a 
dental condition for purposes of compensation have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2006).

4. The criteria for entitlement to service connection for a 
dental condition for purposes of VA outpatient treatment for 
teeth 8, 9, 23, 24, and 25, have been met.  38 U.S.C.A. §§ 
1110, 1131, 1712, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.381, 4.150, 17.161 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2003 and February 2005.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
asked to submit evidence in his possession that pertained to 
the claim.  The notice included the degree of disability 
assignable and the general provision for the effective date 
of the claims, that is, the date of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 



As for the notice of the degree of disability assignable was 
provided after the initial adjudication of the claims, and as 
the claims of service connection for defective vision, 
hearing loss, and dental condition for the purpose of VA 
compensation are denied, no disability rating can be awarded 
as a matter of law and therefore there is no possibility of 
any prejudice to the veteran with respect to the timing 
error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the veteran's 
service medical records.  The veteran has not identified any 
additional records, such as VA records or private medical 
records, for the RO to obtain on his behalf.  In a December 
2003 statement, he indicated that he was not receiving 
current treatment for his claimed disabilities, and there has 
been no subsequent statement from him to indicate that there 
are any relevant extant medical records to obtain.  In fact, 
in March 2004 and February 2005 he specifically stated that 
he had no further evidence to submit.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
veteran's claims, and that further development in this 
respect is not required for the reasons that follow.  
Regarding defective vision, there is no current diagnosis of 
a vision disability or competent evidence of persistent or 
recurrent symptoms relative to a vision disability following 
discharge from service nearly 30 years ago.  

Further, the defective vision noted in the service medical 
records is of the type for which service connection has been 
specifically prohibited by law.  Regarding hearing loss, 
there is no record of a hearing loss disability, or 
complaints relative thereto, during or contemporaneous with 
his period of service.  

Also, there is no current diagnosis of hearing loss or 
competent evidence of persistent or recurrent symptoms 
relative to hearing loss since his discharge from service 
nearly 30 years ago.  

As for the dental condition, there is no record of 
irreplaceable missing teeth, or disease or damage to the jaw, 
during or contemporaneous with service; and there is no 
current diagnosis of irreplaceable missing teeth or jaw 
damage.  Under the foregoing circumstances, a medical 
examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Defective Vision and Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for the purpose of VA 
disability compensation.  38 C.F.R. § 3.303(c).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Defective Vision

Prior to service, the medical records in the file pertain to 
the veteran's application for entrance in the Merchant Marine 
Academy and to his subsequent membership of a Naval ROTC 
program at a university.  As a result of a May 1971 physical 
examination for purposes of AOC candidacy, the veteran was 
deemed not physically qualified for duty involving actual 
control of aircraft due to insufficient prism divergence at 
20 feet, low accommodation, and defective depth perception.  
A subsequent physical examination in July 1971 found him 
without such visual defects and deemed him qualified.  

The veteran entered active service in May 1973, and his 
entrance physical examination in May 1973 disclosed no visual 
defects; he was found physically qualified and aeronautically 
adapted for duty involving actual control of aircraft.  At 
that time, his distant vision was 20/20 for both eyes.  At 
the time of a physical examination in March 1975, for jump 
school and diving, his distant vision was 20/30, correctable 
by standard lens to 20/20, in both eyes.  He was found 
qualified for diving and parachute duty and to perform all 
the duties of his rank at sea and on foreign shore.  On an 
August 1977 examination by the optometry service, his distant 
vision was 20/30 in both eyes, correctable to 20/20 for each 
eye.  

At the time of the separation physical examination in March 
1978, distant vision was 20/25 in the right eye and 20/30 in 
the left eye, correctable to 20/20 for each eye.  The veteran 
was discharged from service in May 1978.  

There are no post-service medical records in the file 
relevant to evaluation, diagnosis, or treatment of a vision 
problem.  In other words, there is no current medical 
evidence of any ocular pathology.  

Although the veteran's visual acuity for distant vision 
decreased during service it was associated with refractive 
error and was correctable to 20/20.  

As refractive error of the eye is not a disease or injury 
within the meaning of applicable legislation for the purpose 
of VA disability compensation, as previously noted, and in 
the absence of proof of ocular pathology other than 
refractive error during service nearly 30 years ago, there is 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

To the extent that the veteran relates his eye problems to 
service, where as here, the determinative issue involves a 
question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a lay person is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his statement in January 2003 to the effect 
that his eyesight "went bad" between 1974 and 1978 
necessitating glasses does not constitute favorable medical 
evidence to support the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Regarding the veteran's statement in January 2003 to the 
effect that his eyesight "went bad" between 1974 and 1978 
necessitating glasses, he is competent to describe such 
symptoms as visual difficulty, but he is not competent to 
diagnosis his visual disability or to relate any current 
visual disability back to service.  

Once the veteran goes beyond the description of the symptoms 
or features of visual loss to expressing an opinion that 
involves a question of medical diagnosis or causation, 
competent medical evidence is required to substantiate the 
defective vision claim.  This is so because the question of 
medical diagnosis or causation of defective vision involves 
medical knowledge of accepted medical principles pertaining 
to the history, manifestation, clinical course, and character 
of defective vision, which is beyond the competency of a 
layperson because such is not capable of lay observation.  
For these reasons, the Board rejects the veteran's statement 
as competent evidence sufficient to establish a diagnosis of 
defective vision.  Jandreau v. Nicholson, No. 07-7092, 2007 
WL 1892301 (Fed. Cir. July 3, 2007).  

As the veteran is a layperson and not competent to offer an 
opinion on a question involving medical diagnosis of 
defective vision, his statement does not constitute favorable 
evidence to substantiate the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence of eye pathology other than refractive error shown a 
great many years ago in service, the preponderance of the 
evidence is against the claim, and the reasonable-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Hearing Loss

The veteran claims that his hearing "went bad" in about 
1974 due to exposure to excessive levels of noise from naval 
guns.  

One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A diagnosis of a condition must be made by 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran served on active duty from May 1973 to May 1978.  
On entrance examination in May 1973, the results of 
audiometric testing in pure tone thresholds, in decibels at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz were 0, 0, 0, 5, 
5, and 0, respectively, in the right ear; and 5, 5, 0, 0, 5, 
and 5, respectively, in the left ear.  At the time of a March 
1977 physical examination, the results of audiometric testing 
in pure tone thresholds, in decibels at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz were 10, 10, 0, 5, 10, and 0, 
respectively, in the right ear; and 15, 15, 5, 5, 5, and 10, 
respectively, in the left ear.  

An audiogram in March 1978 for separation purposes revealed 
pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz of 20, 20, 0, 5, 20, and 30, 
respectively, in the right ear; and 20, 15, 10, 15, 10, and 
20, respectively, in the left ear.  

On the basis of the audiograms during service, hearing loss 
disability under the standards of 38 C.F.R. § 3.385 was not 
present during service.  

There are no post-service medical records in the file 
relevant to evaluation, diagnosis, or treatment of a hearing 
disability.  In other words, there is no current medical 
evidence of any hearing loss.  

As the record now stands, there is no satisfactory proof that 
the veteran has a current diagnosis of hearing loss.  And as 
noted, the clinical findings on the service audiograms do not 
show impaired hearing that meets the VA standard of hearing 
disability under 38 C.F.R. § 3.385, that is, an auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz of 40 decibels or greater; or auditory 
thresholds for at least three of the tested frequencies of 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test of less than 94 percent.  

Thus, in the absence of proof of present hearing loss 
disability under 38 C.F.R. § 3.385, there is no valid claim 
of service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

Regarding the veteran's statement in January 2003 to the 
effect that his hearing went bad in service attributable to 
noise from naval guns, he is competent to describe such 
symptoms as difficulty in hearing, but he is not competent to 
diagnose hearing impairment under VA standards or relate any 
hearing loss back to service.  

Once the veteran goes beyond the description of the symptoms 
or features of hearing loss to expressing an opinion that 
involves a question of medical diagnosis or causation, 
competent medical evidence is required to substantiate the 
hearing loss claim.  

This is so because the question of medical diagnosis or 
causation of hearing loss involves medical knowledge of 
accepted medical principles pertaining to the history, 
manifestation, clinical course, and character of hearing 
loss, which is beyond the competency of a layperson because 
such is not capable of lay observation.  For these reasons, 
the Board rejects the veteran's statement as competent 
evidence sufficient to establish a diagnosis of hearing loss 
for VA purposes.  Jandreau v. Nicholson, No. 07-7092, 2007 WL 
1892301 (Fed. Cir. July 3, 2007).  

As the veteran is a layperson and not competent to offer an 
opinion on a question involving medical diagnosis of hearing 
loss for VA purposes, his statement does not constitute 
favorable evidence to substantiate the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its finding as to a current diagnosis, and as the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

II. Service Connection for a Dental Condition 

Prior to service, the dental records in the file pertain to 
the veteran's application for entrance in the Merchant Marine 
Academy and to his subsequent membership of a Naval ROTC 
program at a university.  These records show that the 
veteran's teeth 1, 16, 17, and 32 were missing.  

On entrance examination in May 1973, the dental records 
showed that teeth 1, 17, and 32 were missing.  Subsequent 
dental records show that in April 1976 a prosthodontics 
examination was done and casts were made.  In May 1976, teeth 
23, 24, 25 were treated and temporary crowns were placed on 
teeth 8 and 9.  In June 1976, teeth 8 and 9 were restored 
with porcelain fused to metal.  

A dental chart also shows that teeth 8, 9, 23, 24, and 25 
were restored.  The dental record does not document the cause 
for the dental work to include whether it was the result of 
dental trauma.  

There are no post-service dental records in the file.  

In January 2003, the veteran filed a claim of service 
connection for a dental injury.  He asserted that he incurred 
an injury to the four upper front teeth and the six lower 
front teeth.  He claimed that these teeth were either knocked 
out or broken in 1974.  

Disability compensation may be provided for Class I 
service-connected dental conditions.  38 C.F.R. § 17.161(a).  
Under Class I, the types of dental conditions covered are 
loss of teeth due to bone loss of the body of the maxilla or 
the mandible due to trauma or disease such as osteomyelitis, 
but not periodontal disease.  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  

The records shows that teeth 8, 9, 23, 24, and 25 were 
restored by dental treatment in May and June 1976, which 
clearly means that the teeth were not loss due to bone loss 
because of injury or disease.  As the criteria for 
compensable service-connected dental condition under 38 
C.F.R. § 4.150 have not been met, there is no factual or 
legal basis to establish a compensable service-connected 
dental condition under Class I.  38 C.F.R. § 17.161(a). 

As the preponderance of the evidence is against the claim of 
service connection for a dental condition for compensation 
purposes, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

For other types of service-connected dental conditions, VA 
dental outpatient treatment only, not compensation, is 
authorized.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 
17.161.  In this case, the veteran has perfected an appeal as 
to a claim for service connection for a dental condition, and 
the claim is also deemed a claim for VA outpatient dental 
treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).

One-time dental treatment, Class II, is available to a 
veteran, but the provisions of 38 C.F.R. § 3.381 limit the 
outpatient dental treatment available to treatable or 
replaceable missing teeth to one-time treatment only.  For a 
veteran discharged prior to October 1981, the application for 
this one-time dental treatment must have been submitted 
within one year after service discharge.  38 C.F.R. 
§ 17.161(b)(2)(i)(B).  The veteran applied for dental 
treatment in 2003, about 25 years after separation from 
service, well beyond the one year period after service to be 
eligible for Class II dental treatment only.  Woodson v. 
Brown, 8 Vet. App. 352, 355 (1995) affirmed in part, 
dismissed in part by 87 F.3d 1304 (1996) (for veterans who 
were discharged prior to October 1, 1981, the applicable time 
limit to file a dental claim cannot be tolled based on the 
service department's failure to notify a veteran about his 
right to file such a claim).  

Although the veteran did not file his application for one-
time dental treatment within one year of his service 
discharge in May 1978 to be eligible for dental treatment 
only under Class II, a veteran, who has a service-connected, 
noncompensable dental condition due to in-service trauma, is 
eligible for dental treatment only for treatment reasonably 
necessary for the correction of such service-connected, 
noncompensable dental condition under Class II(a).  38 C.F.R. 
§ 17.161(c).  There is no time limitation for making 
application for such treatment.  

The veteran contends that he experienced dental trauma in 
service, which resulted in several upper and lower front 
teeth being knocked out or broken.  The service dental 
records do not document such an injury. Nevertheless, the 
Board finds that the veteran's assertions credible, even in 
the absence of documentation of the injury.  

The dental records do show that in 1976 teeth 8, 9, 23, 24, 
and 25, all of which comprise a portion of the upper and 
lower front teeth, were restored following a prosthodontics 
examination.  These teeth were normal at entry to service.  
Although there is no explanation in the service records as to 
what prompted the restoration of the teeth, there is no 
evidence that the teeth were carious.  

As restoration of the teeth was not shown due to tooth decay 
or other disease, one reasonable explanation for the 
restoration was dental injury, which is consistent with the 
veteran's statement that his front teeth were knocked out or 
broken during service.  

As the reasonable explanation for the restoration of teeth 8, 
9, 23, 24, and 25 alternates between some type of disease and 
trauma, and as disease, including tooth decay, is not shown, 
resolving reasonable doubt as to the cause of the restoration 
of the teeth, the Board finds that the restoration of the 
teeth was the result on in-service injury, and the veteran is 
eligible for Class II(a) dental treatment only for teeth 8, 
9, 23, 24, and 25.  


ORDER

Service connection for defective vision is denied.  

Service connection for hearing loss is denied.  

Service connection for a dental condition for the purposes of 
compensation is denied.  

Service connection for a dental condition for VA outpatient 
dental treatment for teeth 8, 9, 23, 24, and 25 is granted.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


